Leventritt, J. (concurring).
The defendant could have been relieved of liability to the plaintiffs only in the event that there had been a special agreement between them, entered into with a full understanding and disclosure of the facts on both sides, that the funds deposited should be subject to the disposal of The Cyclists’ Review, Publishing Company. The finding of the justice, however, on evidence warranting no other conclusion, was directly to the contrary. In addition to the findings referred to in the opinion of Mr. Justice MacLean, the court below found “ that the Howard Lockwood Company declined to enter into any contract with the plaintiffs.” That being so, the defendant, charged with knowledge of the trust, parted with the moneys upon the order of The Publishing Company, at its peril.
The judgments should be reversed and a new trial ordered, with costs to appellants to abide event.
Judgments reversed and new trial ordered, with costs to appellants to abide event.